— Order unanimously affirmed without costs. Memorandum: Defendants Robert B. Cameron and Donn & Feldman Corp., former clients of the law firm of Albrecht, Maguire, Heffern & Gregg (Albrecht, Maguire), seek to disqualify the firm from representing plaintiffs in this action. In denying defendants’ disqualification motion, the IAS Court properly determined that defendants failed to meet their burden of establishing either a substantial relationship between the subject matter of the prior representation and the present litigation or any specific, relevant, confidential information imparted to Albrecht, Maguire (see, Aerojet Props. v State of New York, 138 AD2d 39, 40; Hunkins v Lake Placid Vacation Corp., 120 AD2d 199, 201; Saftler v Government Empls. Ins. Co., 95 AD2d 54, 57). The record establishes only that a former Albrecht, Maguire associate assisted defendants in a 1985 real estate purchase and that one of the defendants unsuccessfully attempted to retain Albrecht, Maguire to represent him in a pending Federal action. Defendants’ conclusory assertions that Albrecht, Maguire’s representation of plaintiffs will prejudice their defense and that "sensitive and confidential information was transmitted” to the firm are insufficient to deprive plaintiffs of their choice of counsel (see, Hunkins v *1019Lake Placid Vacation Corp., supra, at 202; see also, S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Disqualification of Law Firm.) Present — Callahan, J. P., Green, Pine, Boehm and Doerr, JJ.